Case 6:19-cv-00549-JDK-KNM Document 53 Filed 09/11/20 Page 1 of 3 PageID #: 151




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

                                            §
RICHARD S. GARCIA, #0618316,                §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §    Case No. 6:19-cv-549-JDK-KNM
                                            §
SARAH PIERSON,                              §
                                            §
      Defendant.                            §
                                            §

            ORDER ADOPTING REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Richard Garcia, an inmate confined at the Texas Department of

 Criminal Justice’s Hodge Unit, is proceeding pro se and in forma pauperis in this civil

 rights lawsuit. The complaint was referred to United States Magistrate Judge, the

 Honorable K. Nicole Mitchell, for findings of fact, conclusions of law, and

 recommendations for the disposition of the case.

       On August 11, 2020, Judge Mitchell issued a Report (Docket No. 47)

 recommending that Defendant Pierson’s motion to dismiss filed under Rule 12(b)(6),

 (Docket No. 16), be granted and that Plaintiff’s amended civil rights complaint be

 dismissed, with prejudice, for failure to state a claim upon which relief can be

 granted.   A copy of this Report was sent to Plaintiff at his address, with an

 acknowledgment card. The docket reflects that Plaintiff received a copy of the Report

 on August 14, 2020 (Docket No. 49). To date, Plaintiff has not filed objections.

       This Court reviews the findings and conclusions of the Magistrate Judge de



                                           1
Case 6:19-cv-00549-JDK-KNM Document 53 Filed 09/11/20 Page 2 of 3 PageID #: 152




 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days).      Here, because Plaintiff did not file

 objections in the prescribed period, the Court reviews the Magistrate Judge’s findings

 for clear error or abuse of discretion and reviews his legal conclusions to determine

 whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221

 (5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a

 Magistrate Judge’s Report are filed, the standard of review is “clearly erroneous,

 abuse of discretion and contrary to law”).

       The Court has reviewed the pleadings in this cause and the Report of the

 Magistrate Judge. Upon such review, the Court has determined that the Report of

 the Magistrate Judge is correct.

       Accordingly, it is ORDERED that the Report of the United States Magistrate

 Judge (Docket No. 47) is ADOPTED as the opinion of the Court. Defendants’ motion

 to dismiss (Docket No. 16), filed pursuant to Rule 12(b)(6), is GRANTED and

 Plaintiff’s claims in this proceeding are DISMISSED, with prejudice, for failure to

 state a claim upon which relief can be granted. Finally, it is ORDERED that any

 and all motions which may be pending in this civil action are hereby DENIED as

 MOOT.




                                              2
Case 6:19-cv-00549-JDK-KNM Document 53 Filed 09/11/20 Page 3 of 3 PageID #: 153



         So ORDERED and SIGNED this 11th day of September, 2020.



                                          ___________________________________
                                          JEREMY D. KERNODLE
                                          UNITED STATES DISTRICT JUDGE




                                      3
